
	

114 HR 3235 IH: Bringing Postpartum Depression Out of the Shadows Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3235
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Ms. Clark of Massachusetts (for herself and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize the Secretary of Health and Human Services,
			 acting through the Administrator of the Health Resources and Services
			 Administration, to make grants to States for screening and treatment for
			 maternal depression.
	
	
 1.Short titleThis Act may be cited as the Bringing Postpartum Depression Out of the Shadows Act of 2015. 2.FindingsThe Congress finds as follows:
 (1)Depression is a medical, physiologic illness—not a sign of weakness or poor parenting. (2)Maternal depression includes major and minor depressive episodes that occur during pregnancy or in the first 12 months after delivery.
 (3)An estimated 9 to 16 percent of new mothers experience postpartum depression. (4)Every year, more than 400,000 infants are born to mothers who have depression, which makes perinatal depression the most underdiagnosed obstetric complication in the United States.
 (5)The consequences of maternal depression include poor bonding between mother and infant, which may have negative effects on cognitive development, social-emotional development, and behavior of the child.
 (6)Maternal suicide exceeds hemorrhage and hypertensive disorders as a cause of maternal mortality. (7)About 90 percent of women who have maternal depression can be treated successfully with a combination of medication and counseling.
 (8)States and professional organizations are taking the lead in addressing this problem, through public awareness campaigns, resource collection, and even promoting phone consultations.
 (9)The Congress should provide resources to support State teams, and help them find innovative solutions to this problem.
 3.Screening and treatment for maternal depressionThe Public Health Service Act is amended by inserting after section 317L of such Act (42 U.S.C. 247b–13) the following:
			
				317L–1.Screening and treatment for maternal depression
 (a)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may make grants to States to establish, expand, or maintain culturally competent programs for screening and treatment of women who are pregnant, or who have given birth within the preceding 12 months, for maternal depression.
 (b)NumberThe Secretary shall make grants under this section to not fewer than 3 States. (c)ApplicationTo seek a grant under this section, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. At a minimum, any such application shall include explanations of—
 (1)how the State’s proposed program will increase the percentage of women screened and treated for maternal depression in one or more communities; and
 (2)how the State’s proposed program, if expanded, would lead to substantial increases in screening and treatment for maternal depression.
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to States proposing to expand or enhance screening for maternal depression in primary care settings, including family medicine, general internal medicine, general pediatrics, preventive medicine, obstetrics and gynecology, and psychiatry.
 (e)Use of fundsThe activities eligible for funding through a grant under subsection (a)— (1)shall include—
 (A)providing appropriate training to health care providers; and (B)providing relevant resources to health care providers, including information on maternal depression screening, treatment, and followup support, and linkages to community-based resources; and
 (2)may include— (A)enabling health care providers (including obstetrician-gynecologists, pediatricians, psychiatrists, mental health care providers, and adult primary care clinicians) to provide or receive real-time psychiatric consultation (in-person or remotely) to aid in the treatment of pregnant and postpartum women;
 (B)conducting a public awareness campaign; (C)funding start-up costs for phone lines, websites, the collection and dissemination of information, and other relevant resources and services; and
 (D)establishing linkages with and among community-based resources, including mental health resources, primary care resources, and support groups.
 (f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for each of fiscal years 2016 through 2020..
		
